DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.
The amendments filed 8/12/2022 and 8/23/2022, including the amended specification and abstract, have been entered.  Claims 2 and 4-15 have been canceled.  New claim 16 has been added.  Claims 1, 3 and 16 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: as previously discussed on the record, the hydrophobic coating composition of instant claim 1 (Invention I) can be produced by a materially different method than as recited in instant claim 16 (Invention II), such as by using preformed silica nanoparticles as opposed to forming the silica nanoparticles via the reaction process recited in instant claim 16 utilizing TEOS.  Thus, Inventions II and I are related as process of making and product made, respectively, and are distinct inventions given that the product can be made by another and materially different process (MPEP § 806.05(f)).  Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites that the hydrophobic coating composition comprises a formulation of alumina-silica based nano composite and one or more resins wherein the “ratio of the one or more resins and the formulation is in the range of 10, 14 and 17 wt % of the one or more resins to the range of 1, 1.5 and 2 wt% of the silica nano particles formulation, and wherein the hydrophobic coating composition is a polytetrafluoroethylene (PTFE)+polyurethane (PU) based coating composition comprising a combination of the one or more resins including the PTFE and PU” (emphasis added), wherein lines 3-7 recite that “the formulation comprising: silica nano-particles…, aluminum isopropoxide as a precursor for alumina, ammonia as a catalyst, wherein the catalyst is a pH modifier”; however, the instant disclosure at the time of filing does not support the recited ratio “range” weight percentages of 10, 14 and 17wt% of one or more resins comprising a combination of one or more resins including the PTFE and PU (thus not limited to PTFE and PU) to 1, 1.5 and 2wt% of “the silica nano particles formulation” which based upon lines 3-7 includes silica nano-particles, aluminum isopropoxide and ammonia.  (Note: the instant disclosure does support a hydrophobic coating composition comprising 10wt%, 14wt% or 17wt% PTFE to 1.5wt%, 2wt% or 2.5wt% of alumina-silica composite nanoparticles as in Figs. 5-10; as well as 10% or 14% PTFE, with 10% PU, and 1.5% or 2% alumina-silica composite nanoparticles as in Fig. 3.)
Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites: 
A hydrophobic coating composition comprising: 
a formulation of alumina-silica based nano composite, the formulation comprising: 
silica nano-particles derived from TetraEthoxySilane (TEOS) as a precursor for 
silica and HexaDecylTriMethoxySilane (HDTMS) as an organic modifier, aluminum 
isopropoxide as a precursor for alumina, ammonia as a catalyst, wherein the catalyst is a 
pH modifier; and 
one or more resins into which the formulation is dispersed to form the hydrophobic coating composition, wherein ratio of the one or more resins and the formulation is in the range of 10, 14 and 17 wt % of the one or more resins to the range of 1, 1.5 and 2 wt % of the silica nano particles formulation, and wherein the hydrophobic coating composition is a polytetrafluoroethylene (PTFE)+polyurethane (PU) based coating composition comprising a combination of the one or more resins including the PTFE and the PU (emphasis added). 
However, it is first noted that it is unclear whether “the formulation” at line 3 actually comprises the aluminum isopropoxide and the ammonia or whether all of the limitations of lines 4-7 are directed to the components from which “a formulation of alumina-silica based nano composite” are derived; and thus unclear whether “the ratio of the one or more resins and the formulation” (emphasis added) is meant to include these components or only the “alumina-silica based nano composite”.  Similarly, given that “the range of 1, 1.5 and 2 wt %” is recited as being with respect to “the silica nano particles formulation” which lacks clear antecedent basis considering line 3 recites “a formulation of alumina-silica based nano composite” while line 4 recites “silica nano-particles”; it is unclear as to what the 1, 1.5 and 2 wt % “range” refers.  It is also noted that “the range of 10, 14 and 17 wt %” and “the range of 1, 1.5 and 2 wt %” are unclear given that specific data points are recited and not a range of values and thus it is unclear whether “the range of 10, 14 and 17 wt %” is meant to refer to a range of values between 10 and 14wt% or between 14 and 17wt% or between 10 and 17wt% or a range of values near 10wt%, or near 14wt% or near 17wt%, and similarly, whether “the range of 1, 1.5 and 2 wt%” is meant to encompass a range of between 1 and 2 wt%, etc.  Lastly, it is unclear whether the “one or more resins” at line 8 is meant to be in addition to the PTFE and PU upon which the coating composition is “based” given that lines 12-13 recite that the composition comprises “a combination of the one or more resins including the PTFE and the PU” (emphasis added) wherein PTFE and PU are two separate resins and thus could not be “one” resin including the PTFE and the PU; and thus unclear as to what “the range of 10, 14 and 17 wt %” refers.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Interpretation
For examination purposes with respect to prior art, the Examiner again notes that the claims are directed to a product, i.e. a hydrophobic coating composition, and thus has again interpreted the limitations at lines 4-7 of claim 1 and the limitations of claim 3 to be process limitations with respect to the synthesis of the “formulation of alumina-silica based nano composite”, e.g. alumina-silica composite nanoparticles.  The Examiner has also interpreted the  “one or more resins” on line 8 to be PTFE and PU and thus two separate resins; and that each PTFE and PU resin may be individually present in the hydrophobic coating composition in a content ratio of 10, 14 or 17 wt% with respect to 1, 1.5 or 2 wt% of the alumina-silica composite nanoparticles.  Further, with respect to claim 3, the Examiner has interpreted the limitation to be a ratio of HDTMS:TEOS of about (0.15-0.2):1.
Claim Rejections - 35 USC § 103
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (CN107987675, already of record).  As discussed previously on the record, Ge teaches a wear resistant, super-hydrophobic coating composition comprising a nanomaterial dispersion component and a binding material dispersion component mixed in proportion, wherein the binding material includes one or more of a fluorocarbon resin (encompassing PTFE), epoxy resin, alkyd resin, organosilicone resin or polyurethane resin (thus clearly suggesting the combination of a fluorocarbon resin with a polyurethane resin; Claim 6); and the nanomaterial dispersion comprises a nanoparticle material, a hydrophobic silane coupling agent such as HDTMS, and a volatile solvent, with the nanoparticle material preferably including one or more of titania, calcium carbonate, silica, zinc oxide, kaolin, alumina, and PTFE, and having a particle distribution of 10-1000nm (thereby clearly suggesting the combination of silica and alumina nanoparticles, or combination of silica, alumina and PTFE nanoparticles; Entire document, particularly Abstract; Paragraphs 0001, 0004, 0009-0010, 0013-0014).  Ge teaches that the above nanoparticles may be non-modified or modified (Claim 3), e.g. with the hydrophobic silane; and also teaches that the nanomaterial dispersion is prepared such that the hydrophobic silane coupling agent, e.g. HDTMS, completely modifies the nanomaterial thereby producing hydrophobically modified particles, wherein the mass fraction of the nanoparticle material in the nanomaterial dispersion is 0.1-10% and the mass fraction of the hydrophobic silane coupling agent, e.g. HDTMS, is 0.1-10% (Paragraphs 0010, 0019-0021).  Ge teaches that the binder material dispersion comprises a binder material such as a polyurethane (PU) or fluorocarbon resin in a solvent for the binder material, wherein the binder material is present in the binder material dispersion in a mass fraction of 5-50% (Paragraphs 0011, 0016, 0017 and 0020).  Ge teaches that the nanomaterial dispersion liquid and the binder material dispersion liquid are then mixed together to form a uniform mixed solution in proportion (Paragraph 0024), such as evenly (Paragraph 0009) or 1:1 ratio as in the examples (Examples), with specific examples utilizing a nanomaterial dispersion of hydrophobic silica alone and in admixture with nano-titania as in Example 2 which is modified by HDTMS (also known as cetyltrimethoxysilane) and then mixed in a 1:1 mass ratio with a PU resin dispersion liquid comprising about 26.7wt% PU resin (thus about 13.3wt% PU resin in the uniform mixture) and coated on a substrate to provide a hydrophobic coating layer thereon.  
Hence, with respect to instant claim 1, Ge teaches a hydrophobic coating composition comprising a formulation of nanoparticles that may include (un)modified silica, and (un)modified alumina nanoparticles, that are mixed/modified with HDTMS; and a binder material that may include a fluorocarbon resin and polyurethane, wherein PTFE is an obvious species of fluorocarbon in the art and would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, particularly given that Ge teaches that PTFE may be incorporated into the nanomaterial dispersion component and thus a PTFE+PU based coating composition as instantly claimed would have been obvious to one skilled in the art given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success; and wherein based upon a 1:1 mixing ratio of the nanomaterial component and the binding material component as taught and/or suggested by Ge, particularly given the examples, the nanoparticles such as silica and alumina are present in the hydrophobic coating composition in a mass content of 0.05-5% (encompassing the claimed 1, 1.5 and 2 wt % “range”) and the resins as a binder material are present in a mass content of 2.5-25% (encompassing the claimed 10, 14 and 17 wt % “range”), thereby reading upon and/or suggesting the claimed “ratio of one or more resins and the formulation” as broadly recited in instant claim 1.  Thus, Ge teaches all of the coating composition components as in the instant invention and in a content ratio as instantly claimed, thereby rendering the claimed hydrophobic coating composition as broadly recited in instant claim 1 obvious over the teachings and/or suggestions of Ge, particularly given that one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to select from any of the nanoparticles and/or silane coupling agents and/or resins taught by Ge, in any combination and in any content as taught by Ge based upon the intended end use of the hydrophobic coating composition, utilizing routine experimentation to determine the optimum contents of each within the ranges taught by Ge to provide the desired coating properties such as hydrophobicity and wear resistance for a particular end use.
With respect to instant claim 3, it is again noted that the ratio of the HDTMS and the TEOS used to derive the silica nanoparticles is a process limitation in the product-by-process claims, and given that the claimed TEOS would be present in the coating composition as silica nanoparticles, not as unreacted TEOS, and that Ge teaches that the HDTMS as the hydrophobic silane coupling agent may be present in a mass fraction of 0.1-10% with respect to a mass fraction of the nanoparticle material of 0.1-10% which may comprise silica nanoparticles, Ge teaches and/or suggests that the HDTMS may be present with respect to the silica nanoparticles in a mass ratio reading upon the claimed ratio of about 0.15 to 0.2.  Hence, the claimed invention as broadly recited in instant claim 3 would have been obvious over the teachings of Ge.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ge, as presented above, and in further view of Wei (CN108912754A, already of record), wherein although the Examiner takes the position that the “derived from” precursor, catalyst and nanocomposite synthesis limitations of instant claims 1 and 3 are process limitations in the product-by-process claims, the Examiner further notes that said process limitations and any structural and/or material limitations resulting therefrom would have been obvious based upon the teachings of Ge in view of Wei.  As discussed previously on the record, Wei similarly teaches a superhydrophobic coating produced from an organic/inorganic composite dispersion liquid comprising silica nanoparticles that are hydrophobically modified with a low energy organic compound such as HDTMS as in the invention taught by Ge; however, Wei specifically teaches that unlike in prior art superhydrophobic coating compositions that utilize prefabricated mixed powders such as silica particles that are added to a solvent (e.g. to re-disperse the particles) and then modified with the low energy organic compound to obtain a dispersion system as in the teachings of Ge, and thus may have poor dispersibility and are prone to sedimentation thereby affecting the uniformity and reproducibility of the resulting coatings, the hydrophobic coating of Wei is produced by a simple preparation method wherein the silica nanoparticles are produced in-line with the modification step and production of the coating composition and the prepared silica nanometer functional liquid has good dispersibility, controllable reaction, low cost, and can be mass produced (Entire document, Paragraphs 0002, 0004, 0006, 0008-0022).  Wei specifically teaches that the nanoparticles are produced by alkali catalysis using a basic catalyst such as ammonia as in the claimed invention, wherein the reaction can be controlled to control the particle size and concentration (e.g. by a Stöber process as utilized in the instant invention), and more specifically teaches adding a basic catalyst such as ammonia water and a silica precursor such as TEOS as in the claimed invention and/or tetrabutyl orthosilicate (TBOS) to an alcohol solvent such as ethanol, and stirring, reacting at room temperature, and aging for 1-7 days, to prepare a dispersion liquid of silica nanoparticles, and then adding a fluorine-free organic compound with low surface energy such as HDTMS as in Ge (and the instantly claimed invention) and/or polydimethylsiloxane (e.g. an organosilicone resin as in Ge) to the dispersion liquid for the modification reaction to prepare a superhydrophobic silica nanoparticle functional liquid that is then used to prepare a film with superhydrophobic self-cleaning function by coating a substrate with the superhydrophobic silica nanoparticle functional liquid to provide a coated surface (Entire document, particularly Paragraphs 0008-0022, 0024, 0034-0043, Examples).  Wei teaches an example wherein TEOS is utilized as a silica precursor and the resulting nanoparticles have an average size of about 16nm (Paragraph 0047) prior to modification with HMDS, and given that Wei teaches that the organic compound may be utilized in a volume content of the organic compound to the alcohol solvent between 1:40 and 1:4, with the TEOS utilized in the example in a volume content of TEOS to ethanol of 1:3.75, Wei provides a clear suggestion of utilizing a content of organic compound such as HDTMS in a volume ratio with respect to TEOS overlapping the claimed ratio of about 0.15 to 0.2 (e.g. about 0.15-0.2 HDTMS to 1.0 TEOS) as recited in instant claim 3 (Paragraphs 0018 and 0014, Examples).
Hence, based upon the teachings of Wei, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to synthesize the nanomaterial dispersion in the invention taught by Ge utilizing precursors and reaction steps as in the invention taught by Wei to produce a nanoparticle dispersion which is directly utilized in the hydrophobic/organic modification process versus utilizing dried or prefabricated mixed powders, wherein the resulting hydrophobically modified dispersion is utilized to produce the superhydrophobic coating composition as taught by Wei thereby simplifying and reducing cost of the production process and providing good dispersibility and controllable particle size and distribution of the nanomaterial dispersion as taught by Wei in the invention taught by Ge, given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.  Further, given that Ge also teaches that the nanomaterial of the nanomaterial dispersion may include alumina as well as silica as discussed in detail above, and that it is well known in the art that mixed metal oxides may be formed by simultaneous and/or subsequent addition of appropriate precursors wherein aluminum isopropoxide is an obvious species of alumina precursor in the art, the claimed invention as recited in instant claims 1 and 3 would have been obvious over the teachings of Ge in view of Wei, particularly given the absence of any showing of criticality and/or unexpected results with regard to the claimed ratios of instant claims 1 and 3.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Wei, as presented above, and in further view of Kato (US2003/0133890) or Maehara (US2012/0323030).  The teachings of Ge in view of Wei are discussed in detail above, and although the Examiner takes the position that silica-alumina composite particles generally produced by a sol-gel or Stöber process utilizing an alumina precursor such as aluminum isopropoxide would have been obvious based upon the teachings of Ge in view of Wei, wherein simultaneous and/or subsequent addition of the precursors would have been obvious to one skilled in the art, it is further noted that with respect to any structural limitations that may (allegedly) be implied by the broadly recited process limitations, Kato teaches silica composite oxide particles comprising silica and a metal oxide other than silica, such as alumina (Paragraphs 0004, 0017-0018), produced by a sol-gel or Stöber process, wherein a silicon alkoxide preferably of the general formula as described in Paragraphs 0035-0037, such as TEOS, is utilized as a silica precursor in a Stöber/sol-gel process with a catalyst, particularly ammonia (Paragraph 0032), and an alkoxide of a metal other than silicon such as aluminum isopropoxide (Paragraph 0038), as precursor for alumina as the metal oxide other than silica, is added to the hydrolyzed silicon alkoxide, which is then hydrolyzed and condensed in a water-containing solvent containing the above catalyst to obtain the silica composite oxide particles (Paragraphs 0029-0054) as a colloidal dispersion in the reaction solution that depending upon the use, may be used in its own form (Paragraph 0056, e.g. as in the instant invention) or may be used after the solvent in the reaction solution is substituted with water or with an organic solvent (Entire document, particularly Abstract; Paragraphs 0002, 0009-0013, 0017-0018, 0029-0056, and Examples); thereby supporting the Examiner’s position that aluminum isopropoxide is an obvious species of alumina precursor in the art and providing support for the reasonable expectation of success of producing silica-alumina composite particles for use in the invention taught by Ge in view of Wei.  Kato also specifically teaches that the silica composite oxide particles may be utilized as an additive or filler in a resin (Paragraphs 0017, 0021, 0028, and 0057-0058).  Similarly, Maehara teaches a process of producing inorganic oxide particles by a Stöber/sol-gel process utilizing precursors such as an alkoxysilane like TEOS and/or aluminum isopropoxide with a basic catalyst such as ammonia, wherein Maehara specifically teaches that the metal alkoxide precursors may be used alone or in combination of two or more, and that when two or more alkoxides are used in combination, composite inorganic oxide particles containing silica can be obtained by mixing an alkoxysilane with a metal alkoxide (excluding the alkoxysilane) wherein the metal alkoxide that is added into the reaction solution after silica particles having a certain diameter are obtained from the hydrolysis and polycondensation of the alkoxysilane (Paragraphs 0023-0029) and thereafter further carrying out hydrolysis and polycondensation to produce composite inorganic oxide particles in which another metal oxide is bonded to the surface of each silica core particle (e.g. versus simultaneous polycondensation as in Kato to produce composite oxide particles with the metal oxide dispersed with/within the silica; Paragraphs 0023-0059).  Maehara also teaches that the inorganic oxide particles may be surface treated with a silane such as hexyltrimethoxysilane and decyltrimethoxysilane (functionally equivalent silanes to the claimed HDTMS; Paragraphs 0061-0069) and that the resulting inorganic oxide particles are hydrophobic and may be utilized as an additive in resin materials (Paragraph 0119); thereby also supporting the Examiner’s position above with respect to the formation of composite oxide particles of alumina-silica utilizing aluminum isopropoxide and providing support for the reasonable expectation of success of producing silica-alumina composite particles for use in the invention taught by Ge in view of Wei.  Hence, the claimed invention as recited in instant claims 1 and 3 would have been further obvious over the teachings of Ge in view of Wei and in further view of Kato or Maehara.
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.  Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 8/12/2022 and 8/23/2022.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xiu (WO2007/126432) discloses a superhydrophobic surface by application of a coating composition containing inorganic oxide particles produced from one or more precursors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 30, 2022